DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 06/23/2022 regarding application 17/081,680. In Applicant’s amendment:
Claims 1, 8 and 15 have been amended.
Claims 21-23 have been added as new claims.
	Claims 1-6, 8-13 and 15-23 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 06/23/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see page 11, filed on 06/23/2022, with respect to the Specification Disclosure Objections for ¶ [0023] have been fully considered and is found persuasive.
		Therefore, the Specification Disclosure Objections for ¶ [0023] is withdrawn.
4.		Based on the Applicant claim amendments, Examiner adds a claim objection to Independent Claim 8.
5.		Applicant’s arguments, see pages 11-14, filed on 06/23/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-6, 8-13 and 15-23 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-6, 8-13 and 15-23 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Priority of Application
6.		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 63/053,403 filed on 07/17/2020. 

Claim Objections
7.		Claim 8 is objected to because of the following informalities:  
	(A).	Claim 8 recites the limitation as follows: “[[if the second parameter is zero]], or if the 	standard deviation for the ratio time series corresponding to the value for the second 	parameter is less than or equal to the standard deviation for the ratio time series 	corresponding to the difference between the value for the second parameter minus one, 	incrementing the value of  the second parameter by one and repeating the receiving, 	retrieving, setting, accessing, calculating, computing, and incrementing until the standard 	deviation for the ratio time series is not less than or equal to the standard deviation for the 	ratio time series corresponding to the difference between the value for the second parameter 	minus one”. Examiner notes that the broadest reasonable interpretation of a method (or 	process) claim having contingent limitations requires only those steps that must be performed 	and does not include steps that are not required to be performed because the condition(s) 	precedent are not met. For example, assume a method claim requires step A if a first condition 	happens and step B if a second condition happens. If the claimed invention may be practiced 	without either the first or second condition happening, then neither step A or B is required by 	the broadest reasonable interpretation of the claim. If the claimed invention requires the first 	condition to occur, then the broadest reasonable interpretation of the claim requires step A. If 	the claimed invention requires both the first and second conditions to occur, then the broadest 	reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. 
See MPEP § 2111.04 Section II Contingent Limitations
For the limitation in Independent Claim 8, Examiner suggests to the Applicant to amend the “if” statement to “in response to a determination” ->“in response to a determination, the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one”.
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
8.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-6, 8-13 and 15-23 	have been fully 	considered but they are found not persuasive (see Applicant Remarks, Pages 11-	14, dated 06/23/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-6, 8-13 and 15-23 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance and asserts that Example 39 in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) is analogous (see Applicant Remarks, Pages 11-14, dated 06/23/2022). Examiner respectfully disagrees.
	In response, Examiner notes that hypothetical Example 39 pertains to a method for training a neural network for facial detection. “Example 39 addresses this issue by using a combination of features to more robustly detect human faces. The first feature is the use of an expanded training set of facial images to train the neural network. This expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network.” Example 39 was deemed patent eligible under revised step 2a prong one as not reciting a judicial exception.
As a contrast to hypothetical Example 39, Examiner notes that Applicant’s abstract idea limitations in Independent Claims 1, 8 and 15 (as identified below in the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) commercial interactions (which includes sales activities or behaviors and/or business relations) and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
Moreover, Examiner notes the following distinctions between Example 39 and Applicant claim limitations shown in Independent Claims 1, 8 and 15. First, while a Machine Learning model makes decisions according to what it has learned from the data, a Neural Network arranges algorithms in a fashion that it can make accurate decisions by itself. Thus, although Machine Learning models can learn from data, in the initial stages, they may require some human intervention (emphasis added). Machine learning models can be categorized under two types – supervised and unsupervised learning models. However, Neural Networks can be classified into feed-forward, recurrent, convolutional, and modular Neural Networks. Since Machine Learning models are adaptive, they are continually evolving by learning through new sample data and experiences. Thus, the models can identify the patterns in the data. Here, data is the only input layer. However, even in a simple Neural Network model, there are multiple layers (emphasis added). According to Applicant’s claimed invention here, the “machine learning model” in the claim limitations shown in Independent Claims 1, 8 and 15 denote “price prediction models” which are types of models that forecast or predict the fuel component prices as well as “lag prediction” which identifies the lag between the particular gas station or fueling station prices and the underlying component futures contract prices (e.g., prices reflecting gasoline, ethanol and heating oil).
In addition, Examiner does not see where within Independent Claims 1, 8 and 15 reflect “training a machine learning model”. The “training of a machine learning model” whereas Applicant asserts as: “obtaining a first parameter from a machine-learned model, performing a series of operations on a second parameter based on a comparison with the first parameter”, Examiner interprets these steps as : (1) no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) “requiring the use of software to tailor information and provide it to the user on a computer” (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)) and/or (2) limiting a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)) and/or (3) mere data gathering reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Lastly, there is no particular transformation in the claim limitations shown for Independent Claims 1, 8 and 15 as compared to hypothetical Example 39 reflecting “applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images” similar to MPEP § 2106.05 (c) regarding a particular transformation. The instant claimed invention and hypothetical Example 39 have different claim sets and different fact patterns, and therefore the two are not analogous.
Point #2:
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data” 	(e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” 	(see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, 	from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” 	(see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and 	the value for the first parameter, a blended fuel price time series, the blended fuel price time series 	being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with 	a date based on a difference of the value for the first parameter minus the value for the second 	parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel 	blend and the identification of the fueling station, a fuel station price time series, the fuel station 	price time series being a set of prices charged for the fuel blend by the fueling station over a 	plurality of dates, beginning with a date based on the value for the first parameter” (see 	Independent Claims 1, 8 and 15)), “analyzing data” (e.g., “setting a value of a second parameter 	to zero” (see Independent Claims 1, 8 and 15); “calculating a ratio time series corresponding to 	the value for the second parameter by dividing the fuel station price time series by the blended 	fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for 	the ratio time series corresponding to the value for the second parameter” (see Independent 	Claims 1, 8 and 15); “if the second parameter is zero, or if the standard deviation for the ratio 	time series corresponding to the value for the second parameter is less than or equal to the 	standard deviation for the ratio time series corresponding to the difference between the value for 	the second parameter minus one, incrementing the value of  the second parameter by one and 	repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing 	until the standard deviation for the ratio time series is not less than or equal to the standard 	deviation for the ratio time series corresponding to the difference between the value for the 	second parameter minus one” (see Independent Claims 1 and 15)), and “displaying certain 	results 	of the collection and analysis” (e.g., such as “outputting the ratio time series 	corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) to 	data related to the prediction of fuel prices or oil prices with time shifts or time series, because 	limiting the application of the abstract idea to the prediction of fuel prices monitoring is 	simply 	an attempt to limit the use of the abstract idea to a particular technological environment (see 	MPEP § 2106.05 (h))] yet do not present any clear, genuine technological improvement, in how 	computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., 	LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 	247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing 	“Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze the price prediction fuel component and lag prediction data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of monitoring and analyzing blended fuel prices intuitively by a human based on human's knowledge and experience regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field(s) of commodity price prediction/forecasting.
	Point #3: 	
	Moreover, Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-6, 8-13 and 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-6, 8-13 and 15-23 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-6, 8-13 and 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-6, 8-13 and 15-23 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-6 and 21), a “method” or a “process” (Claims 8-13 and 22) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 15-20 and 23).
Step 2A Prong One: Independent Claims 1, 8 and 15 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1); 
“” (see Independent Claim 1); 
“” (see Independent Claim 8);
“receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15); 
“retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15); 
“setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); 
“obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter (see Independent Claims 1, 8 and 15); 
“accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15); 
“calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); 
“computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“in response to a determination, the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claim 8); 
“if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15); 
“outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“retraining by feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one to retrain the retraining causing theto more accurately adjust itself to each fueling station” (see Independent Claims 1, 8 and 15)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) commercial interactions (which includes sales activities or behaviors and/or business relations) and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or judgment(s) such as (e.g., “setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15);  “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); “if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1, 8 and 15)). 
That is, other than reciting (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a machine-learned model”, “the machine-learned model”)  nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors) and/or (2) managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions) and/or (3) as “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “the machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” & (3) “retraining by feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one to retrain the retraining causing theto more accurately adjust itself to each fueling station” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “a non-transitory computer-readable medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-6, 9-13 and 16-23:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 8 and 15. 
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 21-23: The additional element(s) concerning the “a different machine-learned model” merely narrow the abstract ideas concerning (1): “wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-6, 8-13 and 15-23 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one hardware processor” (see Independent Claim 1); 
“a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising” (see Independent Claim 1); 
“the following operations performed by one or more processors” (see Independent Claim 8);
“receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15); 
“retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15); 
“setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); 
“obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15); 
“calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); 
“computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“in response to a determination, the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claim 8); 
“if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15); 
“outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“retraining the machine-learning model by feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model, the retraining causing the machine-learned model to more accurately adjust itself to each fueling station” (see Independent Claims 1, 8 and 15)
Independent Claims 1, 8 and 15 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a machine-learned model” & “the machine-learned model”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). Moreover, the limiting of the abstract idea of collecting information (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15)), analyzing it (e.g., “setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15);  “if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15)), and displaying certain results of the collection and analysis (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) to data related to the prediction of fuel prices or oil prices with time shifts or time series, because limiting the application of the abstract idea to the prediction of fuel prices monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 reflect (1) mere data gathering (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15)) & (2) mere data outputting (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “the machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “retraining by feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one to retrain the retraining causing theto more accurately adjust itself to each fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2-6, 9-13 and 16-23 recite additional elements such as (e.g., “memory” “a machine-learned model”, “machine learning algorithm”, “second machine-learned model”, “third machine-learned model”, “fourth machine-learned model”, “different machine-learned model”, “a processor”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “a non-transitory computer-readable medium”,  “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 21-23: The additional element(s) concerning the “a different machine-learned model” merely narrow the abstract ideas concerning (1): “wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 9 and 16 reflect (1) mere data gathering (e.g., such as “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-6, 8-13 and 15-23 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-6, 8-13 and 15-23 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: “a processor” shown in Applicant’s Specification ¶ [0056-0057], “communication networks” shown in Applicant’s Specification ¶ [0061] & ¶ [0065], “non-transitory computer readable medium” shown in Applicant’s Specification ¶ [0064], “memory” shown in Applicant’s Specification ¶ [0058]. The “a machine-learned model”, “the machine-learned model”, & “machine-learning algorithm”, “second machine learning model”, “third machine learning model” and “fourth machine learning model” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claims 1, 8 and 15 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a machine-learned model” & “the machine-learned model”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Moreover, the limiting of the abstract idea of collecting information (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15)), analyzing it (e.g., “setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15);  “if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15)), and displaying certain results of the collection and analysis (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) to data related to the prediction of fuel prices or oil prices with time shifts or time series, because limiting the application of the abstract idea to the prediction of fuel prices monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “the machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “retraining by feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one to retrain the retraining causing theto more accurately adjust itself to each fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 reflect (1) mere data gathering (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15)) & (2) mere data outputting (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-6, 9-13 and 16-23 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory” “a machine-learned model”, “machine learning algorithm”, “second machine-learned model”, “third machine-learned model”, “fourth machine-learned model”, “different machine-learned model”, “a processor”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “a non-transitory computer-readable medium”,  “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 21-23: The additional element(s) concerning the “a different machine-learned model” merely narrow the abstract ideas concerning (1): “wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 9 and 16 reflect (1) mere data gathering (e.g., such as “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  (See for Example: “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15); “accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15) & “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15) & “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16)). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (See for Example: “repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1, 8 and 15); “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” (see Dependent Claims 2, 9 and 16)). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; (See for Example: “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15) & “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-6, 8-13 and 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-6, 8-13 and 15-23 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623      


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683